Order entered November <7 , 2012




                                            In The
                                    Court of 3ppeabs
                         jfiftb rii5stritt of Zexati at Maftati
                                     No. 05-12-00530-CR

                           SUGAR RAY FRANKLIN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-55114-T

                                          ORDER
       The Court DENIES appellant's November 26, 2012 pro se motion to extend time to file

a pro se brief. Appellant is represented by counsel who filed a brief on the merits and is not

entitled to hybrid representation. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel

Op.] 1981).




                                                     DAVID L. BRIDGES
                                                     JUSTICE